229   ‘--



OFFICE   OF THE   ATTORNEY    GENERAL   OF ‘TEXAS

                     AUSTIN
                                                                   230



Eonorsble R. C. Petry, Jr., pale 2


           Article   7151,                          oontoins the
                             Rsvlssd Civil i:tatutsa,
followln&I
            *All propertyrhall be llstod for tmntloa bo-
         twen January 1 and April 50 of saoh yssr, when n-
         qulmd by the a8musor, with referenooto th6 quanti-
         ty held or owned 011the fira% day OS J8nuex-yla the
         year for whloh the property la npulred to be list.04
         or mnaemu. Any pro?mty pulehaawlor aoqulred on
         th6 ilrrt day of January shall be llatad by or for
         the person parahaslng or aoquirlng it. * * la
         A remdlng of the above 500~~ Qleerly to Indiaate that
s oounty asp not tat tangible peraOns1proparty brou(lhtinto
it rot the first tlw    sit&r the flrrt day of Jomary of the
ywr in qwstion.      Persuasive on this lnt rvretRmblo Oil
and Rsiining co. t. stat. 5 8. 1. (2df@55QjOhlldrors Oowty
'Is.ststa,  22 9. w. (ad) iollg ~tnters tn. fnde~nd~nt Sohool
Dlstrlot, 2D6 5. yt.5948 Eardoaty BIOS. 9. n4rpriry, 89 TOI.
S95. Aeoordln&y your question 1s snmered in the na@dArr
as to the arattlebrought into the oountysubraquont to Jsnwry
iirat.

        Ar to the aattle rhloh were in the oounty on Januery
?&rat w roaoh a different ~oaolusloa. In or&m $6 ~kow Oh
oourt's holding in Hrrdesty ve. ylm&r&, supn, as well as
in ciE@tt W+ ~OhWOtIv42 a. Py.66& We qWt0 at WIUO iOi@h
fralthe letter opinion, as rclloursr
            * * + * Tn Xardesty V. Flawairy, 57 lb. 595,
         oattle frcm the Indian Territory Bad drlrted wross
         tba Texas 11~1 into Bsnsfordoounty upon the opan
         range; end the owner krpt sarploy*sla VIaIdwuaty,
         ebout 01&t miles from the stat6 line,  to pnrent
         the oattle from going Girther south. The oattle
         remained In Banstord oowty about fire month&, and
         rem there on the 1st day of January. fn aonai4er-
         ing the qpl)&tlonor th8 owwr*s lleblllt iwtaws
         ln Esnstord oounty,the supreme otwrt saIdt '14
rppsare that them oettle warn in the state for
about fire Ponths, fnoludina,
                            the   1st day of ~tfnu*
ary; that they wem not pasalng throu@ the at6ta,
oar brou&t here for the purpose OS trade. There
ia nothing In the redord that would neoesasrll~
1saQ to the oonoluslonthat theaa oettla ware not,
la the manina or the law aitustrd 3.nEanafortl
oowty on the let dry o? ~wuary lSSO.* Tn ?W@O
'I.alas, 35 Oal. 2S2, itwra Ml4 tJ.Wt0sttJ.oheld
ia a OOwty iOr pcrsbkUWa(e ware not th8X'atr6iMW&tlJ,
and were aubjeot to taqtion in maid OOU$J.
alao, Cattl, 06. v. ?au&it   59 Tef. 408 5 8. W,
404; Balm t. Raa4h 00.. 81 Tsx. 315, 16 5. We
1084# Oil 00. v. Combs, 98 fnd. 179.
    *ft Is quits wrtain &on the teatbcmy islr     thla
owe that lpw1l.e moved their oottla to Btarling
oounty lntsodlnato 9sstwa t-ha=then until tha
r0li0wing  aprlng. The dPQugbt in Rulmala oouaty
bad SO aerloualyeffeoted thm rant+ 84 roadera       it
aawssery Sor t&am to promma l r8q.e alaewhora, TM
oottls ware mot04 in Norsaber,and it la a astkr         ot
oeuwn kaiowla@o that now *ass 4004 snot4prSag up
end @ww to &nf oonald~rebleertsmt in ah14 atata in
the month4 of Mo?ambsr,DeeWnr, Jauunrr ana Bebnr-
my.    Eenae wo 8s~ thrt 10 ls ncrrotmbl   oartain     the8
appallwa~ 9ur9oiae  waz to keep the oat8 Ia in sterling
wwtry from the tim they placml the~them until the
following spring,and this purpoaawee ~~~186 Out,
aa shown by the agrwd feotsg and whllo 11~0atoak
maybeins      artioular wunty uador rwh oSrsm-
ataaosasm w13 11 not ren4ar them subj*ott;e tauthn
In ataldoounty, aa, for iniitanoa, wbfL8 beiog drlren
through the county, or held there tampOrd.ly far the
~~~088 OS 4slO or trod*, Stfil ~4 W4 SBtf#?iOd         thet
the oattle mSmrm3 to In this oaa(Lwore altuat48 in
SterllPg oowty 0u the let by oi January, lB94, with-
in the wenic~ oi the tar law*, an& yy      $prOfWa
oubjeot to taxtltlonin said oounty.
                                                                  232




lJBDorabl8IT.c. Petry, Jr., pem 4


           Belnc sati8fled that so tar a8 Toma law8 8~0
80808rned th8 oattl6 whloh war0 80 belngrgrrmod in Dlmdtt
&us&y on January 1st ere rubjbot to rendition md taxation
ia thst OOOnt7, doa8 a4 8U&WiOr PUthOrit)r forbid 8uah tax@-
tion3  IYekllsvo not.
            W6 heQ8 8 8im11Eirl’OqUO8t fO2’ 0 infOIl -OS    the
Qounty Attorney Of HUd8peth COUAt7, who 08P18 attrWXtiOn to
tha Opti~Otl Wdttett by at88i8taZktAttOrZWf mn8rd  *illirOFa
08 hbrutmy 14, 1.958, oalling attmtion    00 3eotlon lS89,
Title 19, 0. 8. 0. A., and holdlqg that ruoh 08b$le ~87 not
M taxed  b7 th8 eottnt7 aA Stab.   ~OotiQtt1585, 'fit;18
                                                       10,
If.S. d. A., protldorla partt
          "%I11d25$8Or par%8 Of building8 8IidOthW
    inoloson8 ma7 be ele8ignato& b7 the Beor8tar7 of
    the Tr088ur7 88 bonded WU%hOu8w8 fO? the 8tOZ8gO
    Of iWp0rb.d mor6h8ndi8.aa*86 fO2'WU'dOtt8uiry,
    or tatma pof~8888fon  of by the oollaotor, or am&w
    8OiEm, or for the mfmuftwture       OS Pr~h8ndi8. in
    boaa*'Or r0r the repoMJl@, lo %wa g      OP,0188ain(r
                a8rebandf8*.
    of iE&+OZ't8d                Staob WaNhO-     rU7 b8
    boa&d for th8 8w2'inr;Oi 8UOh lawrOhtii8e OId7 88
    8hr11 bdOttg: Or%    OOMi&M~    t0 the 0WWT8 OT
    ‘proprlebor,thonof en4 be known a8 private banded
    wanhouM8, or for the 8tora@ ot impoPted m8tah88-
    a:M @aarrall7 8&d b8 knOWtt88 pub110 ~OtdOd W8X'W-
    hQu8M. I\OtOl'O   8li7inpOrted IWS'bUU3i8~ BQt fiaal~7
     l’d.8806   ircrpl OU8tOfM OtWtdl   6hsU   b8 8tWd   ia 8w
    8ueh prw%&ae8, the 0m.r Br i08S.O %hSMuOf 8hall &tO
    a bond in rueb 8111and with ruoh 8UMtie8 a8 sa7 ,b8
    approtod b7 the Boomtar     Of fiti Tre8BuP7 t0 8eOur@
    8ho hQstXMnt    8@,8in6t 6nJ 1088 Or OXpOll aOJlRlOt8d
    with oc arlcsing from the d8posit, rtorae, or meal-
    puletion of msroh~adl88 in 8uah war8hQuB& * * l.*
                                   Nrdl in past,
            s~atlon 1m9, aforatr;ltb,

          "Any wrahanbiea 8ubjeat t6 duty, ultb the
     exmption  ot psrlehsbl8 srtlolm and explosir8 8ubL
     tttanosrother than finmkoksr8, 1~7 be Ontersb for
                                                                                233




Benorablo R. C. Fotr]r,Jr., pa&soII



                 aad bo
      warehousifig          deporit4dIn a bond8d wara-
      hour8   et the ospqno4 and ri8k of the owner, $x-
      porter, or 04nstaQe4. uueh maaehandilre     ZUI be
      wibhdrawa, ut 4ri$tins Within thr44 y4ar8 or
      tan %cmths in the o%Sa Of @'8b) f'ra the bat4
      of l??apmatIon, for ooa8umptlQRupon peymant ot
      the duties and Oh&X?@38844F~bg    thar4On at th4
      ss%e of duty l.‘3pomd by law upon 8uoh avarohan-
      diss ut tha d&a id'wlthdrawal; of map be with-
      drawn tar 4xportatIonof ror trarrPp4xttatIon     8nb
      esportatioa to a SoraIgpicountry, or for shlpmnt
      or for transportation and rhipasnt to the VIrgIu
      Ielands, Awrloea Sa?sos or the islaud of bu814,
      without tha peymimt ai &Atiei3thoreon, or for
      tran8portatIonand rswar4hooaingat anotkmr pert;
      pl-OQif!Od,that the total p~'iOd Of th4 forrhloh
      rueh m4rohaudI84Par7lr4Mia ia bondedU4nhStU8.
      ah411 not eroeed tkr44 )aW8 (Or Se)3fa4Bth8ia
      the can of $raIu) Ron ths dat4 of lmportatloa.
      ~rOh8ndi86 umrk whloh the dot188 &Sir@b8aa p8%d
      Olld WhtUh shell hav4 rmmined OOlkthlOU8lj     b
      bondedwtwehoa8e or oth4%4i84 in the o\ut4& 8nd
      under the eontir~l of aumWm# oliie4r8,     ~87 &
      t4r4d or rithdrawn 4t sag tine within tbram ~0%
      (or ton month4 In ths 0484 of grain) after th4 data
      of  S.ksportsttonfor aqortatlon or SOT trenrpozta-
      tl4n and exportationto a foralgn    40uutr7,   or ior
      8hipimtEtor for transp4rtatfOu8nd shIpm4nt 00 th4
      Vir&n Islands,A~4riosn Baa#4, or th8 t81aRd of
      Guam under auoh regulationa08 the Seoretary of
      the 4rOfG8Xl3'8hd.l pr44orib4,and UpOa 8uQQb4ntZy
      or wlthdmwel, and exportationor ohi.pment,99
                  ot tha dutib8 th4XWXi 8h811 be X’OfUlX48d.
      $05 t?z?nttn%

            Ye ara umble ts 044 4~ ouoh eouflfat Eatwaaa the
Atata's tnrl%g proparty ahieh I8 botng held under rueh bond8 and
s&8 OpereSlon Of ,the hd8ral ~t8tu~al 4U4h 48 WOUld l44d t0 tk4
8U#@$tt8iOR   of the Sate   taring      1~8.   Th4           ha8
                                                     proprrtt;r    a4rinit417
.

     boaa to re8t. It io held 6t the plearuro of the esnef ho
    rry  upon payment of the auatom   dotlar and ollargea l.rh
     by the ?edsral OorerexontrabJaot tbs property to looal use
     or sale,   ot lf to 8blp8 to a rowgn eouabry within    three
     year8 ho rill not hsre to &?6y8~61)betier. Et.IMY thun hem&lo
     the property ia ouoh ray 8s hi6 lnterrnt dlotstoa an4 In ollr
     O~b2ioiOnit &bOud Do dO*Wd d &Wrt Of the gWtrlb1 @f&88 Of tb
     preprrtyin thir State and thw lub do ctotaon-4Lariminatowy
    ,trx In rooordsnoewith the law8 of thl8 State. YSanosot~ y&
     Ble8Lnr, SO U. 0. 1, 78 L. Bd, 131; ll k     far. pp. ST-66i
     6 R. a. L. 70~91 18 0, T. pp* Qa-99,
                 Ao o o x 4 lng ly,
                                  o a r lmr a r to   tb a r a o o edp a r tOS
    YOWquaion      ia ~IIl iri92eire      0m h




                  ATTORNEYGENERAL OF TEXAS